DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the Invention 4 [claims 15, 16, 42-46, 55 and 56], made Without traverse in the reply of 03/14/2022, has been acknowledged. Accordingly, claims 1-8, 10-14, 17-41, 47-54 and 57 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. It is further noted that where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable species will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is further reminded that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Claim Objections

3.	Claims 15, 16, 42-46, 55 and 56 are objected to as being in improper form. 
The elected claims, including claims 15, 16, 42, 56, contain multiple periods within the body of the claim, which is not allowed. Each claim must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claim. See 37 CFR 1.75(i). 


Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 15, 16, 42-46, 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claims 15-16, the combination of a broader term, ‘different configurations’, with a narrower term, ‘including an open configuration and a closed configuration’, does not clearly set forth the metes and bounds of the patent protection sought.  It is also unclear from the claim language what structural features must define the configurations and enable the plates for being ‘movable relative to each other’, as well as define each ‘contact area’, as recited. For example, it is not clear whether or not the ‘closed’ configuration means that the first and second plates must be stacked one on top of the other where the interfacing surfaces must contact each other. Furthermore, the recitations of the spacing between the plates that is ‘not regulated by the spacers’, render the claim indefinite in the given context, because such recitations attempt to define the claimed invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent, to prevent the spacing from being regulated by the spacers, as recited. Moreover, the claim language fails to clearly set forth any active, positive steps directed to obtaining the ‘entire’ volume, the ‘partial’ volume and/or the ‘relevant’ volume of the sample, as recited. It is also unclear how these volumes must be inter-related with the volumes that ought to be deposited in step [c]. It is further unclear whether the conditional clause of step [c] means that the claimed method must include an active step of placing the plates in the ‘open configuration’, as well as whether or not depositing the sample on both plates must entail inverting the second plate in step [d]. It is also unclear how ‘bringing the plates together’ and ‘pressing’ can be performed without any means for bringing together and means for pressing [see also claim 55]. Furthermore, in step [e], ‘acquiring images’ is a passive limitation, since it merely names the result [‘acquiring image’] of some unspecified actions rather than setting forth those actions as active, positive step(s) of the claimed method. The same considerations apply to step [f], with respect to the ‘identifying’ [i.e., ‘recognizing’] and ‘analyzing’ [i.e., ‘investigating’], as well as to similar recitations in claim 56. Additionally, in claim 15, the recitation of the second ‘wherein’ clause of step [f] is indefinite since lysing processes can depend on many factors not defined by the claim language. It is also unclear what value of the fractions should be evaluated as ‘substantial’, in the given context [the same consideration applies to claim 16].  Additionally, it is unclear how the ‘highly uniform thickness’ of the layer must be inter-related with the ‘uniform thickness’ of the layer, ‘highly’ being a relative term. 
	In claim 42, it is unclear how ‘receiving’ can be an alternative to ‘processing’ [see also claim 44]. Also, ‘the image’ lacks antecedent basis. Further, the terms ‘electronics, ‘signal processors’, ‘hardware’, are overlapping in scope, and such combination of broader and narrower terms does not clearly set forth the metes and bounds of the patent protection sought. It is also unclear whether or not the recitation of the software ‘for receiving and/or processing the image of the platelets and for remote communication’ means that the mobile communication device must be programmed for the intended functionality [see also claim 44]. 
	In claim 43, again, it is unclear how [ii] can be an alternative to [i], the [i] and [ii] being an improper combination of broader and narrower conditions that fails to clearly set forth the metes and bounds of the patent protection sought. 
	In claim 45, it is not clear how the recited counting can be performed without a controller that must be programmed accordingly. The same consideration applies to claim 46, with respect to ‘calculating’, ‘determining’ and ‘dividing’. 
	In claim 55, it is not clear whether or not the recitation of pressing ‘in parallel or sequentially’ means that multiple pairs of the first and second plates must be employed. 
	In claim 56, it is unclear how steps [i]-[iv] must be inter-related with steps [e]-[f] of claim 15. 
Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 15, 16, 42-46, 55 and 56 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Wardlaw  et al., [US 20090238438]. 
	With respect to claims 15-16, 42-44, 55 and 56, Wardlaw discloses blood sample processing methods comprising, as illustrated in Figures 3, 5, a step of obtaining whole blood samples; a step of obtaining [‘first and second’] plates 12, 16, that can be moved relative to each other into different configurations [‘open’ / ‘closed’] as recited, where the plates have respective sample contact areas 32 and spacers 26 arranged inside the contact areas and having a predetermined substantially uniform height; a step of depositing samples on the plates when the plates are in an open configuration, where in the open configuration the plates can be partially or entirely separated apart and the spacing between the plates can be bigger than the height of the spacers [ not regulated by the spacers’]; a step of bringing the two plates together and pressing the plates into a closed configuration to form a uniform sample layer; a step of  acquiring images of the platelets in a relevant volume of the sample and  a step of identifying and analyzing the platelets in the acquired images [see paragraphs [0036]-[0037]], as recited, using CCD, CMOS, programmed electronics / signal processing devices / computer / mobile communication device(s) / hardware. Wardlaw further explains in [0035] that a detergent [‘lysing agent’], in particular, a ‘zwitterionic detergent or similarly functioning reagent’ can be ‘admixed with at least a portion of the sample’ or the ‘agent can be disposed in a discrete region of a chamber 10 (e.g., by deposition on a particular portion of an interior surface)’, thus forming a ‘layer of lysing agent’, where the ‘agent will only admix with the portion of the sample proximate the agent, thereby leaving other sample portions untreated’. Such selective treatment with a lysing agent will result in a substantial fraction of the red blood cells of the sample being lysed while a substantial fraction of the platelets is not lysed. It is further noted that the features recited beyond active, positive steps of the claimed method, are not accorded patentable weight when evaluated for patentability. 
	Referring to claims 45-46, Wardlaw further explains in [0055], [0005], that the disclosed methods can be applied for analyzing / determining such blood components as platelets / platelet clumps / thrombocyte, which must involve determination of platelet counts and/or concentrations, as recited. 
Drawings

8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘contact areas, the ‘spacers inside the sample contact area’, the ‘spacing’ between the plates that is ‘not regulated by the spacers’, as well as the mobile communication device, the CCD/CMOS sensors, the camera, the electronics / signal processors / hardware, the computer and the light sources, as recited,  must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

9        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.